Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 17, 2016

The Court of Appeals hereby passes the following order:

A16A0298. JAMES RUDOLPH COOLEY v. THE STATE.

      After issuing a criminal trespass warrant to James Rudolph Cooley, the
Assistant Solicitor for the State Court of Gwinnett County filed a notice of intent not
to prosecute for insufficient evidence. Cooley filed a motion to set aside the state’s
notice, which the trial court denied. Cooley appealed therefrom.
      The filing of the notice of intent not to prosecute did not constitute either a
dismissal or a termination of the prosecution in the accused’s favor. See generally
State v. Creel, 216 Ga. App. 394 (454 SE2d 804) (1995). Therefore, as the case has
not terminated, the order denying the motion to set aside the notice of intent was an
interlocutory order. Accordingly, Cooley was required to follow the interlocutory
appeal procedures of OCGA § 5-6-34 (b) to obtain immediate appellate review.
Because Cooley failed to follow the required appellate procedure, his appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             02/17/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.